 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDGustin-Bacon Manufacturing Company Division ofCertain-Teed Products Corporation,and Certain-Teed Saint Gobain Insulation CorporationandFloydD. Hume. Case17-CA-3341October 25, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZAGORIAOn July 31, 1968, Trial Examiner Sydney S. Asher,Jr., issued his Decision in the above-entitled proceed-ing, finding that the Respondents had engaged incertain unfair labor practices and recommending thatthey cease and desist therefrom and take affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents filed excep-tions to the Trial Examiner's Decision and a support-mg brief, and the Charging Party filed a brief insupport of the Trial Examiner's Decision and ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondents, Gustin-Bacon Manu-facturingDivision of Certain-Teed Products Corpo-ration,KansasCity,Kansas, its officers, agents,successors,and assigns, and Certain-Teed SaintGobain Insulation Corporation, Kansas City, Kan-sas,itsofficers,agents, successors, and assigns,shall take the action set forth in the Trial Exam-iner'sRecommended Order.TRIALEXAMINER'S DECISIONSYDNEY S ASHER,JR , Trial Examiner On September20, 1967, FloydD Hume, of Muncie, Kansas, filed a chargeagainstGustin-BaconManufacturing Company Division ofCertain-TeedProductsCorporation,KansasCity,Kansas,herein calledRespondent Gustin-Bacon, and Certain-TeedSaintGobain Insulation Corporation, Kansas City, Kansas,herein called Respondent St Gobain After the filing of twoamended charges, the General Counsel of the National LaborRelations Board issued a complaint on November 9, 1967. Thisalleges that from on or about April 19, 1967, to on or aboutMay 17, 1967, Respondent Gustin-Bacon laid off Humebecause he advised his fellow employees that RespondentGustin-Bacon had been administering, or was attempting toadminister, a collective-bargaining contract between it andGlass Bottle Blowers Association of the United States andCanada, Local 84, AFL-CIO, herein called the Union, in amanner unfair to Respondent Gustin-Bacon's employees It isalso alleged that on or about September 18, 1967, RespondentStGobain suspended Hume and on or about September 22,1967, discharged him, and at all times since has failed andrefused to reinstate him, because he solicited his fellowemployees' signatures on a petition seeking to decertify theUnion It is alleged that, by this conduct, each RespondentviolatedSection8(a)(1) and (3) of the National LaborRelations Act, as amended (29 U S.C Sec 151,etseq.), hereincalled the Act Thereafter the Respondents filed a joint answeradmitting certain jurisdictional facts but denying the commis-sion of any unfair labor practices.Upon due notice a hearing was held before me on December21 and 22, 1967, at Kansas City, Missouri. All parties wererepresented and participated fully in the hearing. At theopening of the hearing the parties, by stipulation, amended thepleadings in certain respects. After the close of the hearing,each party timely filed a brief (that of the two Respondentsbeing a joint one). These have been duly considered.Upon the entire record in this case,' and from myobservation of the witnesses, I make the followingFINDING OF FACTThe complaint alleges, the answer admits, and it is foundthat each Respondent is, and at all material times has been, anemployer engaged in commerce as defined in the Act, and itsoperations meet the Board's jurisdictional standards;2 and thattheUnion is, and at all material times has been, a labororganization as defined in the Act.A. The SettingThe Union is, and at all material times has been, therecognized collective-bargaining representative of the em-iPage 322, line 10 of thetranscript is correctedby strikingtherefrom the words "the witness's" and substituting thereforthe words"that Hume's "2 Each Respondent is, and at all material times has been,engaged inthemanufacture and wholesale sale of fiberglass and related insulatingproducts,with officesand plants in KansasCity,Kansas.EachRespondent annually sells products valued at more than $50,000directly tocustomers outside the State of Kansas,and annuallypurchases materials valued at more than $50,000directly fromsourcesoutside the State of Kansas.173 NLRB No. 56 GUSTIN-BACON MFG. CO.333ployees of each Respondent. In 1965 Respondent Gustin-R-on's predecessor and the Union entered into a collective-bargaining agreement governing the employees involved here.This contractwas assumed by Respondent Gustin-Bacon,remaining in force and effect throughout all material times. Itcontains a provision for cost-of-Irving adjustments at 3-monthintervals throughout the life of the contract. Schedule A,attached to it, sets forth wage rates effective March 1, 1965,March 1, 1966, and March 1, 1967 At the end of Schedule Aappears this sentence "These rates include the cost-of-livingup to date " As amended in December 1966, article XXVIII,section 2 of the contract readsSection 2. Except for activities necessary to the adminis-tration of this Agreement or the adjustment of complaintsor grievances involving the interpretation or application ofthiscontract, no employee shall engage in any unionactivitiesor solicitmembership or participation in anysocial, fraternal or other organization during working hoursin working areas on company property.Two of the buildings in the Kansas City, Kansas, area withwhich we are here concerned are designated plant 7 andbuilding 14. They operate continuously 24 hours per day, 7days per week There are three shifts, the hours being 7 30am. to 3 30 p.m., 3 30 to 11 30 p.m ;and 11 30 p.m. to 7 30a.m. Building 14 operates essentially as a warehouse.B Hume's Layoff1.FactsFloydD. "Don" Hume was employed by RespondentGustin-Bacon as a single-line inspector in plant 7. For severalmonths prior to April 12,3 Hume had numerous discussionswith his fellow employees in the unit represented by theUnion. Some of these took place in working areas of the plant,others in nonworking areas. Some occurred during workinghours, others outside working time. The subject of theseconversationswas often the effect of the above-quotedsentence: "These rates include the cost-of-living up to date."Hume told his fellow employees that "under the terms andconditions of that contract the company could screw them outof a portion of their cost of living increases, specifically the sixcents an hour they were getting on March 1, 1967," and that"when this contract is reopened ... management will take thestand that .. the rates specified as of March the 1st, 1967,will ... include the six-cents-an-hour cost of living that theywere receiving at that time."Early in April, Norman K. Sigle, personnel manager of plant7 and building 14, and James Ahart, manager of plant 7,reported to Albert E. Johann, Jr., Respondent Gustin-Bacon'svice president in charge of industrial relations, that Hume "wasspreading false information about the way the company hadhandled and intended to handle the Schedule A raise and costof living implement." Johann responded: "That isn't good."Roy Moss, president of the Union, also informed Johann ofHume's activities. Johann answered that he would not "seri-ously consider this complaint about Mr Hume's activitiesunless it was documented in some way...." When Mosspressed for details, Johann stated that he wanted wnttenstatements that the complaining employees could identifyHume, that Hume had been serious and not merely joking, and"where and when" Hume had made the statements inquestionTwo to four days later, Moss delivered six mimeo-graphed questionnaires to Johann, each bearing a differentname at the bottom. The first question was "Can you identifyFloyd Hume?" In each instance the answer "Yes" was writtenin.The next question was "What was the accusation made byFloyd Hume?" the answers written in, generally, accusedHume of stating that the employees would not, or could not,get the next 6-cent cost-of-living increase because this wouldbe, or might be, absorbed in the annual wage increase providedin the contract. The next question was. "Date and placeaccusation was made." Three wntten answers indicated theplace as a working area, the other three as a nonworking areaNo answer related the time. The fourth question was. "Was theaccusation made against the company, the union, or both?"Three answered "the Company" and the other three "both."The final question was: "Was he serious, or was the accusationmade as a joke?" All six answered "serious " Johann directedSigle to determine whether the six individuals who purportedlyfilledout these questionnaires were on Respondent Gustin-Bacon's payroll. Presumably, although the record is notentirely clear, this was done to Johann's satisfaction.On April 19 Johann summoned Hume to his office, whereAhart was also present. Johann stated that Moss "had told him[Hume] was giving the company and the union a bad nameand that he ... wanted the company to see what they coulddo about it." Then Jethro Love, a union steward, came in.Johann asked Hume his interpretation of the relationshipbetween the annual wage raise and the cost-of-living increment.Hume pointed to the above-quoted sentence and admittedtelling employees that "the Company could at any anniversarydate, or at the end of the contract, wipe out the cost of livingincrease by simply establishing the Schedule A rate." Johannasked Hume if he had checked his own paycheck recently, therecord does not reveal Hume's reply. Johann then stated that ithad been alleged that Hume made "some very false andderogatory interpretations," and showed Hume the six ques-tionnairesHume examined them and categorized three as"absolutely false," two as "correct," and the remaining one as"partially correct." The record does not, however, particular-ize which questionnaires were put in which category.On April 21 Johann sent Hume a letter entitled "NOTICE OFDISCIPLINARY ACTION." It readThis is your notice of Layoff as a DISCIPLINARYACTION. You will be laid off until MAY 17th, 1967. Therecord will show this disciplinary layoff began with yourregularly scheduled shift April 19th, 1967. You will beexpected to report for work on your regularly scheduledshift May 17th, 1967.This Disciplinary Layoff results from:(1) Incorrectly advising employees as to the Com-pany's proposed application of pay provisions regardingCost of Living increment and Schedule "A" Rates.(2) Carrying on such activity on Company timeand/or in Company work areas.(3) and, Our review of your record of past violationsand resulting disciplinary action .43All dates hereafter refer to theyear1967,unless otherwise noted.4 At that timeHume's personnelfolder includeda number ofwrittenreprimands, the substance of none of which are herematerial. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with this letter, Hume remained on layoff untilthe end of the specified period. Although the contract referredto above contained machinery for processing grievances, Humefiled no grievance regardinghis layoff.2.Contentions of the partiesThe General Counsel contends that "Hume's statementsabout the contract's interpretation were protected activity",that these activities formed the basis for Respondent Gustm-Bacon's decision to discipline Hume; that the six question-naireswere "a pretextual excuse for disciplining Hume"because "whether he made [statements] on company time oron non-company time was evidently of no real significance";and finally that "the same result would follow even if some ofthe statements made by Hume had occurred on companytime." Hume's attorney, pointing out that "the questionnaireson their face are not the basis for a disciplinary discharge,"maintainsthat "The lay-off could have only been caused byHume talking about the contract."The Respondents, in their joint answer, admit that Respon-dent Gustin-Bacon laid off Hume for the period in question.At the hearing, the Respondents took the position that Hume's"layoff was occasioned by the fact that he had deliberatelyspread false, and in effect, malicious information with regardto the alleged shorting of employees and because he engaged inthis practice, at least in part, during working hours...."Intheir joint brief they argue:Hume charged that the employees were being cheated ontheir pay checks-in a word, defrauded.A false accusation of such gravity certainly supports thedisciplinemetedouttoHume.... ThatHume .. .continued to spreadslanders soreadily belied was in itselfevidence of malice....Themalicious and defamatory untruths, uttered byHume ... were stated in work areas and on company timeUnder the circumstances, [Respondent] Gustin-Bacon waswell within its rights in meting out to Hume a disciplinarylay-off.3.ConclusionsClearly,Hume's statements to other employees regardingthe contents of the contract were critical of the manner inwhich the Union performed its statutory function of bargain-ingagent. Indeed, Hume testified, and I find, that thestatements were part of Hume's "long-range plan" to have theUnion decertified.5Thus, these pronouncements were in-tended to influence the employees' choice ofbargainingrepresentative and therefore constituted concerted activitieswithin the meaning of Section 7 of the Act,6 unless they wereuttered at such a time, or their contents were such,as to losethat protection.Of course, "working time is for work,"7 and therefore tothe extent that Hume's conversations had taken place duringworking time, they might well have been unprotected. On theother hand, those discussions which had occurred outsideworking time-and Respondent Gustin-Bacon was aware fromthe questionnaires that a number of them had been sotimed-were protected. As the timing of the c' nversations wasonly a subordinate reason for the discipline ,' and as the layoffwas imposed forallsuch discussions, both protected andunprotected,we must turn to Respondent Gustin-Bacon'sprincipal defense; namely, the substance of the statements.The defense begins with the premise that Hume's statementswere false. The Board has said-Itisabundantly clear that the discussion of self-organizational activity by employees at a union meeting... constitutes a form of concerted activity which the Actwas designed to protect. Reason dictates that, if this right isto be accorded its proper place in the employer-employeerelationship, limitations should not lightly be imposed uponemployees' statements made in the course of such discus-sion, for, otherwise, the right might become so qualified asto be of doubtful value. In other words, it is essential thatemployees be permitted the widest possible latitude in theirdiscussionsat these meetings.In our opinion, the protection accorded by the statute tothis form of concerted activity and to those who engage initagainstrestraintand coercion on the part of theemployer, isin no way minimized by the fact that thereoccurs anintentionalor perhaps negligent mistatement offacts.[Emphasis supplied.] 9Accordingly, I do not feel called upon to decide whether, asthe Respondents contend, Hume's statements were, or Respon-dent Gustin-Bacon believed them to be, "false."There remains the question of whether Hume's statementswere defamatory, slanderous,malicious, or manifestly destruc-tiveof discipline.Bearing inmind that they were merestatementsofopinion or prediction of future conduct,representing only Hume's individual interpretation of a some-5 The contract bore a termination date of March 1, 1968. UnderBoard contract-bar rules, a decertification petition could not normallybe filed until December 1, 1967.Leonard Wholesale Meats,Inc ,136NLRB 1000.In April,Hume was fully aware of the fact that it was thentoo early to do more than merely lay the groundwork,for he testified"I thought if I could inform these people and get the truth to them,whenthe proper time cameto circulate this petition it could help meobtain signatures...." (Emphasis supplied.)Moreover,in SeptemberHume further advanced his "long-term plan," as will appear hereafter,by actually circulating such a petition The parties stipulated, and I find,that these activities ultimately led to the filing on December 13, 1967,of decertification petitions in Cases 17-RD-343 and 17-RD-344.6 Selwyn Shoe Manufacturing Corporation,172 NLRB No. 81;Golden State Bottling Company, Inc.,dlb/aPepsi-ColaBottlingCompany of Sacramento,147 NLRB 410,419, andBroderick WoodProducts Company,118 NLRB 38, 597 Peyton Packing Company, Inc,49 NLRB 823, 843.8 Evidence of this is found in Johann's original reaction to the newsof Hume's activities,his failure to investigate the questionnaires fullyalthough he knew of Moss'personal antagonism toward Hume, theabsence of any data in the questionnaires concerning the time whenHume spoke to the employee in question, failure to ascertain whetherthe questionnaires themselves had been obtained during working time,and Johann'sconversation with Hume on April 19. CompareSelwynShoe Manufacturing Corporation, supra9 AtlanticTowingCompany,75NLRB 1169, 1171-72 See alsoTheBettcherManufacturing Corporation,76NLRB 526; andThe MarlinFirearms Company,116 NLRB 1834. I am aware that a majority of theUnited States Court of Appeals for the Fifth Circuit(Hutcheson, C. J.,dissenting) refused to enforce the Board's decision inAtlantic Towing,180 F.2d 726,and 182 F.2d625 (C.A. 5).But as a Trial Examiner, I ambound "to apply established Board precedent which the Board or theSupreme Court has not reversed."Insurance Agents'InternationalUnion,AFL-CIO(The Prudential InsuranceCompany ofAmerica),119 NLRB 768,773, andNovak Logging Company,119 NLRB 1573,1575-76. GUSTIN-BACON MFG. CO.what ambiguous sentence in the contract, I conclude that hisutterances were not so extreme as to furnish justification forhis layoff. They were therefore protected. I further concludethat a substantial motivating factor in the decision to lay offHume on April 19 was Respondent Gustin-Bacon's desire topunish him for making what it considered (correctly orincorrectly) "false" statements to other employees and toinhibit the future reiteration of similar utterances. For thesereasons, it is found that the layoff violated Section 8(a)(1) ofthe Act.' 0C.Hume's Suspension and Discharge1.The settingAbout June 27, Respondent Gustin-Bacon advised itsemployees by bulletin that, as of July 1, the ownership ofplant 7 and building 14 would be acquired by Respondent St.Gobain. The announcement stated that Respondent St. Gobainwould, on July 1, adopt the existing contract between theUnion and Respondent Gustin-Bacon. It also informed theaffected employees that they would continue to hold theirpresent job assignments. It added- "The people involvedsimply automatically become employees of [Respondent St.Gobain] as of July 1, 1967, with their employee records andservice intact." On July 1 Respondent St. Gobain postedwritten plant rules, of which the following are relevant here:1.Do not loiter on Company property before or after yourwork hours.7.Do not interfere or disturb another employee per-forming his job duties.15.Observe the rules of agreement as set forth in the LaborContract between the Company and the Union.These plant rules remained in effect at all times after July 1.Although there do not appear to have been any specificwritten rules governing the subject, the generally followedclocking procedure, acquiesced in by Respondent St. Gobain,is,and at all material times has been, as follows: Employees onthe incoming shift in building 14 are permitted to clock in noearlier than 15 minutes before their shift is to begin. Some ofthose who clock in early proceed to the cafeteria inside thebuilding for coffee and wait there until the shift begins; otherswho clock in early simply remain near the timeclock until theshift begins. Employees on the outgoing shift in building 14often quit work as much as 10 or 15 minutes early, then handin their orders, wash up, pick up their dinner buckets and go tothe timeclock to await the end of the shift, at which time theyclock out. The timeclock in building 14 is located on the wall,about 5 feet from the pedestrian door, normally used byemployees entering or leaving the building when coming on orgoing off shift. Near the timeclock, on the same wall, are acompany bulletin board and a union bulletin board.Hume, who before the transfer of ownership had beenemployed by Respondent Gustin-Bacon in plant 7, became, onJuly 1, an employee of Respondent St. Gobain. His jobassignment and union representation remained the same as10 The complaint also alleges that such discrimination against Hume"encourage[d] or discourage[d] membership in any labor organization"and thus also violated Section 8(a)(3) of the Act In my opinion thisneed not be determined,as the Order hereafter recommended would bethe same in any event SeeThe Marlin Firearms Company, supra,1840.335formerly. Some time before September 18, Hume began tocirculate among his fellow employees, for their signatures, apetition which readsWe, the undersigned bargaining unit employees ofCERTAIN-TEED SAINT GOBAIN INSULATION CORPO-RATION, no longer desire to be represented by thecertified or currently-recognized bargaining representativeand request a NATIONAL LABOR RELATIONS BOARDconducted election to determine its majority status.Beneath this is space for signatures and dates. Prior toSeptember 18 Hume circulated this petition in the lobby ofplant 7 and in the parking lot in front of plant 7, presumablyon his nonworking time, without any protest or reprimandfrom management.2.The events of September 18 and thereafterHume was not scheduled to work on September 18. At 7a.m. "D" shift was scheduled to go off duty, and "A" shift wasscheduled to go on. About 7 15 a.m. (15 minutes beforechange of shift) Hume, armed with the petition describedabove and a "Teamster authorization card," arrived at theparking lot in front of building 14. There he obtained from afellow employee his signature on both the petition and thecard. Shortly after this, Hume entered building 14 through the,edestrian door, proceeded about 3 feet into the building, andstationed himself near the timeclock. Three or four employeesstood idly by the timeclock; another group of employees wasat least 6 feet away. It is not clear whether the groups weremade up of employees of "A" shift, or "D" shift, or both.Almost immediately after Hume entered the building James E.Wilson, stores foreman of Respondent St. Gobarn, approachedHume and asked him what he was doing there. Hume repliedthat he had a legal right to be there, that he was "under theclock part of the bulletin board" and that he was circulating adecertification petition.Wilson left the spot and sought hissuperior, Claude Hughes, senior warehouse foreman for Re-spondent St. Gobain Wilson informed Hughes that Hume wascirculating a decertification petition "by the clock." Both menproceeded to where Hume was still standing near the time-clock.Hughes asked Hume what he was doing there. Humereplied that he was circulating a decertification petition.Stating that Hume "was interfering with the men," Hughesdirected him to leave the building.' I Hume answered that hehad a legal right to be there "as he was under the bulletinboard and ... the time clock." Hughes repeated his order toleave, but Hume stood firm. Hughes left and made a telephonecall.While Hughes was doing so, an employee standing near thetimeclock added his name to the petition, and Hume leftbuilding 14 and stationed himself outside, about half way upthe steps leading to the pedestrian door. It was there thatHughes found him when Hughes returned a few minutes later,Hume was facing the door but not moving toward it. Hughesordered Hume to get off company property; Hume adamantlyinsisted on his right to remain where he was The argumentbecame heated; voices were raised, and Hughes threatened topunch Hume in the mouth At this point, Hughes was called tothe telephone and Hume left Respondent St. Gobaln's prop-I I The finding that Hughes' order was to leavethe buildingis basedon Hume's testimony. Hughes testified that he ordered Hume to leavethe workingareaOn this point, I find Hume's testimony more credibleand more convincing than that of Hughes 336DECISIONSOF NATIONALLABOR RELATIONS BOARDerty. All the events described took place in the interval between7.15 and 7:30 a.m. At no time did Hume go into building 14more than 5 feet. That afternoonSigle,i2 in the presence of aunion steward, handed the following letter to Hume,This will confirmtelegram sentto you this date, whichreads as follows:"This is to advise you that your employment has beensuspended pending further investigation, in accordance withArticle IV, Section 2 of the Labor Contract, as the result ofyour activities of loitering on company property duringperiods of time when your work shift was not scheduled,and interfering with other employees during their regularwork shift.These actions are in violation of posted Plant Rules.By this telegram, you are advised not to come on tocompany property except for the scheduled fact-findingmeeting which you will be advised of in accordance withthe Labor Contract."Sigle also sentMoss, the Union's president, a copy of thetelegram. The decision to suspend Hume on September 18seems to have been made jointly by Sigle and Kenneth Ferber,acting plant superintendent of plant 7 and building 14 forRespondent St. Gobain.The factfinding meeting was held on September 22.13Present were Sigle, Hughes, and Ferber representing Respon-dent St. Gobain, Moss and two others, representing the Union,and Hume. Sigle explained the purpose of the meeting andasked Hughes to relate the events of September 18 between7 15 and 7.30 a.m. Hughes complied. Sigle then invited Humeto give his version. Hume reiterated his contention that he had"a right to be in that particular location ... because that wasthe place that the company had picked out to put up thatunion bulletin board." He requested the names of all em-ployeeswith whose work the company contended he hadinterferedHughes furnished the names of about eight em-ployees who had been on "D" shift that day. Hume then askedHughes "to consider the first name and tell [Hume] how[Hume] interferedwith that employee's work." Hughesresponded. "What is this, a quiz program?" A discussionensued, during which Hume argued- "if they [the employees]have a right to stand there and read that union [bulletin]board they have a right to sign a decertification petition."Sigledistributed copies of the plant rules to those present and statedthat Hume was accused of violatingrules1, 7, and 15. He toldHume that,as Hume wasnot scheduled to work on September18,Hume hadno businessbeing on company property. Hefurther stated that Hume had, at or about 7:15 a.m. that day,"caused aninterferencewith both supervisory and hourlyemployees." Sigle also maintained that the contract clausequoted above (article XXVIII, section 2) "allowed solicitationin nonworkareas onnonwork time only," and that Hume hadcarried on solicitation "in a work area." Hume offered to giveSigle a copy of the petition which he had been circulatmg, butSigledeclined it.At this point Respondent St. Gobain'srepresentatives withdrew temporarily and consulted together.They jointly agreed that Hume should be discharged. Theythen returned and announced to Hume and the Union'srepresentatives that because of Hume's violation of those rules(1,7, and 15) and "his ... previous personnel record,""Hume was terminated. Five or ten minutes later, Moss broughtSigle"a grievance for unjustifiable termination" signed byHume and Moss. This grievance is still pending. Hume left andhas never returned. On September 25 Sigle sent Hume a letterwhich read-This will confirm that on September 22, 1967, following aFact-FindingMeeting in which you participated, youremployment was terminated.Specifically, you violated Rule # 1 which prohibits loiteringIn addition, our investigation indicated to us a violation byyou of Rule # 7, relating to interfering with or disturbingother employees performing job duties You were also inviolation of Rule #15, because the activities described inRules # 1 and # 7 were in working areas and otherwise werea breach of the Labor Contract (Article XXVIII, Section 2,as amended December 5, 1966).In view of these violations of Plant Rules, and consideringyour total employment record, we had no alternative but toterminate your employment by this Company3.Contentions of the partiesThe General Counsel does not contend that plant rules 1, 7,or 15, or article XXVIII, section 2 of the contract, areunlawful on their face,15 but merely that they were appliedand interpreted by Respondent St. Gobain in a discriminatoryand unlawful manner. He maintains "that the area immediatelyadjacent to and certainly within three to five feet, of thetimeclock and ... of the union bulletin board" constituted "anon-working area." Alternatively, the General Counsel urgesthat whether or not Hume was standing in a workingarea "iscompletely immaterial" because what he was doing wassoliciting during his off time, and this protected activity "neednot be limited to non-workingareas."Moreover, he urges,Hume was suspended and discharged in September because ofallhis activities on September 18 between 7:15 and 7.30 a.m.,including his presence on the stepsoutsidebuilding 14, an areawhich even under the Respondents' definition was a non-working area. Hume's attorney argues that, "while Humeentered Building 14 with the intent to solicit signatures for hispetition, he was immediately stopped by the foreman and hesolicited no one. The only persons he talked to were the twoforemen.Under the circumstances, it cannot be said heengaged in union activities and the time and place he wasconfronted by the foreman became immaterial."The Respondents take the position that prior to September18 Hume solicited in nonworking areas without hinderance,that he solicited on September 18 in a working area, that"there were employees working in the area at the time," and12 Sigle had been personnel manager of plant 7 and building 14 priorto July 1,when these properties had been owned by RespondentGustin-Bacon.After the transfer of July 1, he continued in thatcapacity for Respondent St. Gobain.13 On the previous day, September 21, both Respondents had beenadvised of the filing of the instant charges.14 Hume's personnel folder, which was taken into account indeciding to discharge him, contained a 10-year accumulation of variousand sundry documents,ranging from reports of physical examinationsto a copy of a letter Hume had written to the editor of a newspaperconcerning Section 14(b) of the Act.15 Accordingly,the issueof the Union's right to contract away therights of individual employees represented by it, although mentioned inthe General Counsel's brief, isnot properlybefore me for decision. GUSTIN-BACON MFG. COthat "he was discharged because he was judged by [Respon-dent St. Gobain] to have violated plant rules 1, 7, and 15, andbecause [Respondent St. Gobain] believed that such conduct,viewed in conjunction with his previous personnel record,called for termination of his employment."164. ConclusionsThe record shows that work vehicles traveled up and downthe 15-foot aisle or passageway on the side of which thetimeclock was located. The Respondents therefore urge thatthe area around the timeclock was a working area. I cannotagree Employees coming on shift were permitted to stand nearthe timeclock while waiting for their shift to begin. Indeed, onthemorning of September 18 some employees of theoncoming "A" shift were standing around that area whenWilson approached Hume, yet Wilson did not even suggest tothem that they move from there. Moreover, the Union andRespondent St. Gobain (or its predecessor) had selected thisspot for placement of the company and union bulletin boards.Admittedly, employees were permitted to stand there and readthese bulletin boards. For the above reasons I am convinced,and find, contrary to the Respondents' contention, that thearea was not a working area within the meaning of eitherarticleXXVIII, section 2, of the contract or of the Board'srules governing solicitation.' 7 It follows, and I find, thatHume's conduct of standing where he did when he did for thepurpose he had in mind was not a contract violation. On thecontrary, it constituted solicitation of employees by anemployee on the nonworking time of both the solicitor andthe employee being solicited and therefore fell within theprotection of Section 7.18Insofar as the Respondents argue that Hume's presenceinsidebuilding 14 on September 18 interfered with theoperations then underway in the vicinity, or impeded em-ployees from working efficiently in the area, the short answeris that the record fails to support this Thus Hughes testifiedconcerning September 18-Q. Do you know of any person that he [Hume]talked to other than you and Mr. Wilson?A. NoQ. . . Was there any man that you can recall, otherthan yourself and Mr.Wilson, who were on company timewho either spoke to or were spoken to, themselves, by Mr.Hume that you observed on the morning of September 187A. No.Q. Did you see anybody stop their work or slow downtheir workas a resultof Mr. Hume being there or while Mr.16 No party raises the matter of Hume's pending grievance.ThereforeImerely note that such a grievance was filed by Hume 2 days after hefiled the charges herein, and that the grievance remains unresolved,without deciding the effect of these facts.17 SeeStoddard-Quirk ManufacturingCo ,138NLRB 615, 621, fn.7.18Walton Manufacturing Company,126 NLRB 697, enfd 289 F.2d117 (C.A. 5),andStoddard-Quirk Manufacturing Co., supra.337Hume was there, other than the men who were going offshift9A Not that I can recallWilson, the only other management representative toobserve Hume's activities that day, testifiedTRIAL EXAMINER You mentioned an employee towhom Mr. Hume had talked in your presence, an employeewho signed the petition, the paper9THE WITNESS YesTRIAL EXAMINER And you remember who that em-ployee was? I don't want his name, but you do rememberhim specifically who it was?THE WITNESS Yes.TRIAL EXAMINER Was that individual employee, atthat time, on shift or off shift?THE WITNESS He was coming in, he was an employeeon my shift, A shift 19TRIAL EXAMINER And it hadn't started yet9THE WITNESS I don't know He was punching in, eitherpunching in or getting ready to punch in.TRIAL EXAMINER Was it 7 30 yet?THE WITNESS No, it wasn't 7.30 yetIam convinced that the only disturbance or interferencewith employees on September 18, if in fact there was any,occurred not as the result of Hume's protected activities, butrather as the consequence of management's attempts to stiflethese activitiesHughes' offer to punch Hume in the nose, inparticular, was hardly calculated to reduce the possibility of adistrubance.But even if, contrary to the above, Hume's presence inbuilding 14 on September 18 should be regarded as either acontract violation or an interference with production, theresult would be the same. For the record demonstrates that theRespondent seized upon the incident and used it to interferewith Hume's right to solicit signatures on nonworking timeinadmittedly nonworking areas.That Respondent St. Gobainwas motivated by a desire to insulate Hume from his fellowworkers is clearly shown by these facts: (1) On the morning ofSeptember 18 Hughes at first ordered Hume out of thebuilding, thus denying him access to other nonworking areassuch as the cafeteria;20 (2) later, when Hume, in response toHughes' earlier order, had removed himself to the steps outsidebuilding 14 (unquestionably a nonworking area) Hughesordered him off Respondent St. Gobain's property, (3) stilllater that day Sigle's letter to Hume banished him fromcompany property between that date and September 22, and(4)on September 22 Sigle stated that Hume had had nobusiness on company property on September 18 because hehad not been scheduled to work that day, and announced aninterpretation of plant rule 1 which, in effect, denied Hume19 It should be noted that, at the factfinding meeting of September22 Hughes,when askedby Hume forthe names of those workers withwhose work he had interefered,named only employees on theoutgoing"D" shift.20 TheRespondents'joint brief concedes that sometimes employees"stand aroundthe clock forseveral minutes waiting to go to work," andnotes that"If these peopledelay workin that area,they are sent to thelunchroom."(Emphasis supplied.) 338DECISIONSOF NATIONALLABOR RELATIONS BOARDentry to all Respondent St. Gobain's property-working as wellas nonworking areas-during his off hours, except for limitedpurposes.2 i Each of these incidents constituted a separate anddistinct instance of illegal curtailment by Respondent St.Gobain of Hume's protected right, on his own time, inadmittedly nonworking areas, to solicit off duty employees tosign the decertification petition.Iconclude that because they constituted an unwarrantedinfringement of Hume's protected concerted activities, andalso because they were motivated by a desire to inhibit suchactivities, Respondent St. Gobain's suspension and discharge ofHume on September 18 and September 22, respectively,constituted violations of Section 8(a)(1) of the Act.22Upon the basis of the above findings of fact, and upon theentire record in this case, I make the followingCONCLUSIONS OF LAW1Gustin-BaconManufacturingCompany Division ofCertain-Teed Products Corporation, and Certain-Teed SaintGobain Insulation Corporation are, and at all material timeshave been, employers within the meaning of Section 2(2) ofthe Act, engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Glass Bottle Blowers Association of the United Statesand Canada, Local 84, AFL-CIO, is, and at all material timeshas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By laying off Floyd D. Hume from April 19 to May 17,1967, thereby interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7 oftheAct,Respondent Gustin-Bacon has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4.By suspending Floyd D. Hume on September 18, 1967,and by discharging him on September 22, 1967, therebyinterfering with, restraining, and coercing its employees in theexerciseof rights guaranteed in Section 7 of the Act,Respondent St Gobain has engaged in and is engaging in unfarlabor practices within the meaning of Section 8(a)(1) of theAct.5.The above-described unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and thefree flow of commerce, and constitute unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.6 It is not necessary to rule upon the contention thateither or both of the Respondents has engaged in or is engagingin unfair labor practices within the meaning of Section 8(a)(3)of the Act.THE REMEDYItwillbe recommended that Respondent Gustin-Baconceaseand desist from the unfair labor practices it hascommitted For aught that appears, however, the motivationbehind its conduct may well have merely been pique arisingfrom Hume's criticalstatements,rather than a basic antago-nism towards the employees' freedom of choice of bargainingrepresentative.Accordingly, I do not believe that a broadcease-and-desistorderagainstRespondent Gustin-Bacon isnecessary, a narrow cease-and-desist order should, in myopinion, suffice to effectuate the policies of the ActOf course, the fact that Respondent Gustin-Bacon had sincethen disposed of building 14 and plant 7 does not relieve it ofresponsibility to remedy its own unfair labor practlces.2 3Therefore, it will be recommended that Respondent Gustin-Bacon (severally and jointly with Respondent St. Gobain, forreasons set forth below) make Hume whole for any loss of payhe may have suffered by reason of his layoff, by paying to hima sum of money equal to the amount he would normally haveearned from April 19 to May 17, 1967, less his net earningsduring this period, plus 6 percent interest as set forth by theBoard in IsisPlumbing & Heating Co, 138 NLRB 716.The situation with regard to Respondent St. Gobain issomewhat different. No criticism of Respondent St. Gobainwas involved in Hume's circulation of a decertificationpetition. It has already been found, above, that Respondent StGobarn acted against Hume not out of mere umbrage but formuch broader reasons; namely, its desire to silence oppositionto the Union This indicates a fundamental resistence to theprinciple, spelled out in Section 7 of the Act, that thebargaining representative should be of the employees' ownchoosing. Judging from this past conduct, I conclude thatthere exists danger that Respondent St Gobain might, in thefuture, commit additional unfair labor practices to keep theUnion from being unseated. It will therefore be recommendedthat Respondent St Gobain cease and desist, not only fromthe unfair labor practices found, but also from in any mannerinfringing upon the rights of its employees guaranteed inSection 7 of the Act.The Respondents vigorously urge that, in any event, itwould not effectuate the policies of the Act to requireRespondent St. Gobarn to reinstate Hume because his "strainedrelationship . . with his employer, his fellow employees, andtheincumbent union" make him "unsuitable for rein-statement." In support of this position, the Respondentsrequest me to take official notice of five unfair labor practicecharges previously filed byHume againstRespondent Gustin-Bacon, and their disposition- Cases 17-CA-2772,17-CA-2828, 17-CA-2835, 17-CA-2871, and 17-CA-3031. I deny this request. In my opinion these fivecases areextraneous to the issues herein. The fact that Hume repeatedly21 The Respondents,in their joint brief, seek to justify this denial ofentry on the ground that the interpretation of plant rule 1 "wasadopted pursuant to advice from the company's insurance carrier " Therecord contains only a brief and vague reference to this,no details havebeen supplied regarding the time or place, the identity of the insurancecarrier,or the nature of the advice.Accordingly, I find no merit in thiscontention.22 This conduct is also alleged in the complaint to have beenengaged in"to encourage or discourage membership in any labororganization" and thus violative of Section 8(a)(3) of the Act.Perhapshampering circulation of the decertification petition may be regarded asattempting to compel allegiance to the Union and therefore asencouraging union membership.However, for reasons set forth inTheMarlin Firearms Company,surpa,Idecline to rule on this issue.23Perma Vinyl Corporation, etal.,164 NLRB No. 119. GUSTIN-BACON MFG. COsought the aid of the Board to protect what he believed to behis rights does not of itself show malice. Neither does the fact,if shown, that his efforts were rebuffed 24As for malice against the Union, Moss was given adisciplinary layoff because on April 10 he... became involved in and/or initiated, carried on and/orpromoted a heated and inflammatory argument withanother employee (Floyd D. Hume). During this argumentyou [Moss] admit swearing at this employee, calling himprofane and abusive names and/or initiating and partici-pating in producing a situation in which either or bothparties to the argument could reasonably expect thatphysical violence to the person could occur at any momentSurely, this indicates that Hume's antagonism toward theUnion was by no means unreciprocated. Yet the Respondentsdo not contend thatMossis"unsuitable for employment"because of his "strained relationship" with Hume In anyevent, the Respondents' claim that Hume is unsuitable foremployment is inextricably interwoven with his known anti-union activities, and constitutes an unwarranted attempt toequate such protected concerted activities with unsuitability.Even assuming, without deciding, that Hume's reinstatementmight intensify hard feelings among the employees, it is, as theBoard has said under somewhat similar circumstances, "thepricewhich must often be paid in order that the rightsguaranteed by Section 7 may be preserved."2 5 I conclude thatthe alleged "strained relationship" provides insufficient reasontodeny reinstatement to Hume. Accordingly it will berecommended that Respondent St. Gobain offer Floyd DHume immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to therights and privileges he previously enjoyed, and make himwhole for any loss of pay he may have suffered by reason ofthe discrimination against him, by paying to him a sum ofmoney equal to the amount he would normally have earnedfrom September 18, 1967, the date of his suspension, to thedate of the offer of reinstatement, less his net earnings duringthisperiod, computed on a quarterly basis in the mannerestablished by the Board inF.W Woolworth Company,90NLRB 289, including 6 percentinterest as setforth by theBoard in IsisPlumbing & Heating Co., supra.The General Counsel, in his brief, requests "that theprovisions for Hume's being made whole for the April layoffbe applied to both" Respondents. Respondent Gustin-Baconannounced to its employees on June 29 that as of July 1 theywould retain their job assignments as employees of Respon-dent St. Gobain "with their employees' records and serviceintact " Thus there was continuity, the employing industryremained the same, despite the change of ownership. Underthese circumstances Respondent St. Gobain must be viewed asa bona fide successor to Respondent Gustin-Bacon. As such itis responsible, along with its predecessor, for taking measurestomitigate the effects of the predecessor's unfair laborpractices 26 Accordingly, it will be recommended that Respon-dentSt.Gobain, severally and jointly with Respondent24 There isevidence that one of these unfair practice charges filedby Hume forcedan amendment to an otherwise illegal provision of thecontract herein. However,as I consider this immaterial,Imake nofinding with regard thereto.25El Mundo, Inc.,92 NLRB 724, 726.26Perma Vinyl Corporation,eta!., supra.339Gustin-Bacon, reimburse Hume for any loss of pay sustainedbecause of his layoff of April 19 to May 17, in the manner setforth above.Finally, itwillbe recommended that each Respondentpreserve and make available to the Board, upon request, allrecords necessary to compute the amount of backpay duehereunder, and post appropriate notices.Upon the basis of the above findings of fact and conclusionsof law, and upon the entire record in this case, I make thefollowing.RECOMMENDED ORDERA. Gustin-BaconManufacturingCompanyDivisionofCertain-Teed Products Corporation, Kansas City, Kansas, itsofficers, agents, successors, and assigns, shall:1Cease and desist from(a)Laying off employees or otherwise discriminatingagainst them in regard to their hire, tenure of employment, orany term or condition of employment, because they engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act, as amended.2Take the following affirmative action which it is foundwill effectuate the policies of the ActPost at its plants in Kansas City, Kansas, copies of theattached notice marked "Appendix A "27 Copies of the saidnotice, on forms provided by the Regional Director for Region17, after being duly signed by its representative, shall beposted by Respondent Gustin-Bacon immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshallbe taken by Respondent Gustin-Bacon to insure thatthese notices are not altered, defaced, or covered by any othermaterialB. Certain-TeedSaintGobain InsulationCorporation,Kansas City, Kansas, its officers, agents, successors, andassigns, shall:1.Cease and desist from(a) Suspending or discharging employees or otherwisediscriminating against them in regard to their hire, tenure ofemployment, or any term or condition of employment,because they engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteedthem in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring membership27 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order." 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amended.2Take the following affirmative action which it is foundwill effectuate the policies of the Act(a)Offer Floyd D. Hume immediate and full reinstatementto his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privilegespreviously enjoyed, and make him whole for any loss of pay hemay have suffered by reason of his suspension and discharge inSeptember 1967.(b)Notify Floyd D. Hume if presently serving in the ArmedForces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c) Post at its plants in Kansas City, Kansas, copies of theattached notice marked "Appendix B."2 8 Copies of the saidnotice, on forms provided by the Regional Director for Region17, after being duly signed by its representative, shall beposted by Respondent St Gobain immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted Reasonable stepsshall be taken by Respondent St. Gobain to insure that thesenotices are not altered, defaced, or covered by any othermaterial.C. Both the above-named Respondents, their respectiveofficers, agents, successors, and assigns, shall:Take the following additional affirmative action which it isfound will effectuate the policies of the Act(a) Jointly and severally make whole Floyd D. Hume forany loss of pay suffered by him by reason of his layoff m Apriland May 1967.(b) Each individually shall preserve and, upon request,make available to the National Labor Relations Board and itsagents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records andreports, and all other records necessary to determine theamount of backpay due hereunder.(c)Each individually shall notify the said Regional Direc-tor, in writing,within 20 days from the receipt of thisDecision, what steps it has taken to comply herewith.29WE WILL NOT lay off employees, or otherwise discrimi-nate against them with regard to their wages, hours, orother working conditions, because they engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protectionWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assist anyunion, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, and to refrain from such activities, except to theextent that such right may be affected by an agreementrequiring union membership as a condition of employment,as authorized in Section 8(a)(3) of the Act, as amendedWE WILL together with Certain-Teed Saint Gobam In-sulation Corporation, reimburse Floyd D. Hume for anyloss of pay he suffered because of his layoff from April 19to May 17, 1967, with six percent interest.Our employees are free to become or remain, or to refrainfrom becoming or remaining, members of any union, except tothe extent that such right may be affected by an agreementrequiring union membership as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amended.GUSTIN-BACON MANUFACTURINGCOMPANY DIVISION OF CERTAIN-TEED PRODUCTS CORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this notice orcompliancewith its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri 64106,Telephone 334-2611.APPENDIX BNOTICE TO ALL EMPLOYEES28 See fn.27,supra.29 In the event that this Recommended Order should be adopted bytheBoard,thisprovision shall be modified to read "Notify saidRegional Director,inwriting,within 10 days from the date of thisOrder, what steps it has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended,we hereby notify our employees that:After a trial in which all parties had the opportunity topresent evidence, a Trial Examiner of the National Labor'Relations Board has found that we violated the law and hasordered us to post this notice and to keep the promises that wemake in this notice.Pursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended,we hereby notify our employees that-After a trial in which all parties had the opportunity topresent evidence, a Trial Examiner of the National LaborRelations Board has found that we violated the law and hasordered us to post this notice and to keep the promises that wemake in this notice.WE WILL NOT suspend or discharge employees, orotherwise discriminate against them with regard to theirwages, hours, or other working conditions, because theyengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist any union,to bargain collectively through representatives of their ownchoosing, and to engage in other mutual aid or protection, GUSTIN-BACON MFG COand to refrain from such activities, except to the extent thatsuch right may be affected by an agreement requiring unionmembership as a condition of employment, as authorized inSection 8(a)(3) of the Act, as amended.WE WILL together with Gustin-Bacon ManufacturingCompany Division of Certain-Teed Products Corporation,reimburse Floyd D. Hume for any loss of pay he sufferedbecause of his layoff from April 19 to May 17, 1967, with 6percent interest.WE WILL offer Floyd D. Hume immediate and fullreinstatement to his former or a substantially equivalentjob, without prejudice to his rights and privileges previouslyenjoyed, and reimburse him for any loss of pay he sufferedbecause of his suspension on September 18, 1967, or hisdischarge on September 22, 1967, with 6 percent interest.WE WILL notify Floyd D. Hume if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.Our employees are free to become or remain, or to refrainfrom becoming or remaining, members of any union, except to341the extent that such right may be affected by an agreementrequiring union membership as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amended.CERTAIN-TEED SAINTGOBAIN INSULATIONCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced, orcovered by any other material.If employees have any question concerning this notice orcompliancewith its provisions,theymay communicatedirectlywith the Board'sRegionalOffice,610 FederalBuilding,601 East 12th Street,Kansas City,Missouri 64106,Telephone334-2611.